Citation Nr: 0432900	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for ulnar palsy, status post shell fragment wound, left arm 
(minor).

3.  Entitlement to an initial compensable rating for shell 
fragment wound, status post repair, lacerated brachial 
artery, left arm.

4.  Entitlement to an initial compensable rating for 
residuals, fracture, status post shell fragment wound with 
retained foreign bodies, left zygomatic arch.

5.  Entitlement to an initial compensable rating for scars, 
status post shell fragment wounds, left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The veteran's representative has raised (in the September 
2004 written argument) the issue of entitlement to service 
connection for alcohol abuse secondary to service-connected 
PTSD.  This issue is referred to the RO for appropriate 
action.

The issues other than entitlement to an initial rating in 
excess of 70 percent for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD manifests occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, and mood, but is not productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including an August 2002 VA PTSD examination.

In November 2001 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  The letter informed the veteran of what 
evidence was necessary to establish entitlement, what 
evidence the veteran needed to provide, and what evidence and 
information VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letter also asked the veteran to 
notify VA of any other evidence he would like to have 
considered.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal.  Pelegrini.

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his PTSD, the severity of the veteran's 
PTSD is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).

An August 2002 rating decision granted service connection for 
PTSD and assigned a 30 percent rating, effective May 9, 2002.  
In January 2003 the RO increased the rating for the veteran's 
PTSD to 70 percent, also effective May 9, 2002.

The veteran has been assigned a 70 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence (consisting 
primarily of a July 2002 letter from the veteran's PTSD 
counselor and an August 2002 VA PTSD examination) does not 
support a finding of total occupational and social impairment 
due to PTSD so as to warrant a 100 percent evaluation.  In 
this regard, the veteran has not been shown to manifest the 
criteria contemplated for a 100 percent evaluation for his 
PTSD.  Specifically, there have been no findings indicating 
that the veteran suffers from gross impairment in thought 
processes, persistent delusions, grossly inappropriate 
behavior, an intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), or disorientation to time or place.  Despite the 
difficulties described in the various reports, the veteran 
has been able to remain fully employed in a "responsible 
position" at a DOD facility and does not require any 
psychiatric medication.  The veteran has not missed any work 
due to PTSD symptomatology.  The veteran has a good 
relationship with his son and attends treatment for PTSD on a 
monthly basis, and, while limited, still engages in 
activities such as golf and fishing; he has indicated that he 
has a few friends.  While the veteran's most recent GAF 
scores have tended to be in the 45 and above range, 
indicative of serious impairment, the evidence of record does 
not show that the veteran's PTSD results in total 
occupational and social impairment.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis. It has not been shown 
that the veteran's PTSD, alone, has resulted in frequent 
hospitalizations or caused marked interference in the 
veteran's employment. 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to an initial rating in 
excess of 70 percent under Diagnostic Code 9411 at any time 
during the appeal period.  Fenderson.


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.


REMAND

The veteran and his representative have essentially indicated 
that the increased rating claims on appeal have worsened 
since the last VA (December 2001) examination, and the Board 
finds that he should be afforded the appropriate 
examinations.  See VAOPGCPREC 11-95 (April 7, 1995).

The Board also notes that although a duty to assist letter 
was sent to the veteran in November 2001, the Board finds 
that a more comprehensive letter addressing the Veterans 
Claims Assistance Act of 2000 (VCAA) and VA's re-defined 
duties to assist and notify should be sent (especially in 
light of such cases issued subsequent to November 2001, such 
as Quartuccio v. Principi, 16 Vet. App. 183 (2002)).

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should inform the veteran of 
the provisions of the VCAA.  In 
particular, the veteran should be 
notified of any information, and evidence 
not previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The veteran should be afforded the 
appropriate VA examination(s) to identify 
the severity of his increased rating 
claims on appeal.  The claims file should 
be made available to the examiner(s) for 
review in connection with the 
examination(s).  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought 
(increased ratings for ulnar palsy, 
status post shell fragment wound, left 
arm; shell fragment wound, status post 
repair, lacerated brachial artery, left 
arm; residuals, fracture, status post 
shell fragment wound with retained 
foreign bodies, left zygomatic arch; and 
scars, status post shell fragment wounds, 
left arm) are not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



